Gregory, Justice:
This action was brought by Southland Mobile Homes of South Carolina, Inc. [Southland] against Associates Financial Services Company, Inc. [Associates Financial] and Mellon Bank, N. A. [Mellon Bank] to recover damages for breach of contract. Associates Financial cross-claimed against its co-defendant, Mellon Bank. Mellon Bank challenged the circuit court’s jurisdiction by special appearance and the Honorable Dan F. Laney held the court had jurisdiction.
Mellon Bank filed notice of intention to appeal on February 26, 1977. The proposed case and exceptions were served on counsel for Associates Financial within thirty days thereafter. The proposed case and exceptions were mailed to counsel for Southland on March 30, 1977, more than thirty days after the notice of intention to appeal was filed.
On motion of Southland, Judge Laney dismissed Mellon Bank’s appeal as to Southland for failing to serve the proposed case and exceptions within the time allowed by Section 18-9-70, 1976 Code of Laws of South Carolina, and Circuit Court Rule 49. Mellon Bank appeals from Judge Laney’s order dismissing its appeal.
Where, as here, the appellant gave timely notice of intention to appeal to this Court but failed to serve its proposed case and exceptions within the time provided by the statute *527and Circuit Court Rules, it was the duty of the circuit judge to- dismiss the appeal. Associated Petroleum Carriers v. Mutual Properties, Inc., 235 S. C. 195, 110 S. E. (2d) 861 (1959).
Affirmed.
Lewis, C. J., and Littlejohn, Ness and Rhodes, JJ., concur.